Exhibit 10.2

WINDSTREAM BENEFIT RESTORATION PLAN

(Amended and Restated as of January 1, 2008)



--------------------------------------------------------------------------------

WINDSTREAM BENEFIT RESTORATION PLAN

(Amended and Restated as of January 1, 2008)

TABLE OF CONTENTS

 

INTRODUCTION & HISTORY

   1

ARTICLE I EFFECTIVE DATE; PURPOSE

   1

Section 1.01 Name, Effective Date

   1

Section 1.02 Purpose, Funding

   1

Section 1.03 Section 409A Compliance

   1

ARTICLE II DEFINITIONS AND INTERPRETATION

   2

Section 2.01 Definitions

   2

Section 2.02 Pension Plan

   3

ARTICLE III PARTICIPATION

   3

Section 3.01 Covered Participant

   3

Section 3.02 Continued Participation

   3

ARTICLE IV RETIREMENT AND SPOUSAL DEATH BENEFITS

   3

Section 4.01 Eligibility

   3

Section 4.02 Amount of Retirement Benefit

   4

Section 4.03 Amount of Spouse Death Benefit

   4

Section 4.04 Vesting

   5

Section 4.05 Form of Payment

   5

Section 4.06 Time of Commencement

   5

Section 4.07 Pre-2008 Payments

   5

Section 4.08 Actuarial Assumptions

   6

ARTICLE V SPECIAL SECTION 409A PROVISIONS

   6

Section 5.01 Discretionary Acceleration of Payments

   6

Section 5.02 Delay of Payments

   8

Section 5.03 Actual Date of Payment

   8

Section 5.04 Discharge of Obligations

   8

Section 5.05 Compliance With Code Section 409A

   8

ARTICLE VI ADMINISTRATION

   9

Section 6.01 Plan Administrator

   9

Section 6.02 Expenses

   9

Section 6.03 Records

   9

Section 6.04 Legal Incompetency

   9

Section 6.05 Claim for Benefits

   9

Section 6.06 Review

   10

Section 6.07 Exhaustion of Remedies

   10

ARTICLE VII AMENDMENT AND TERMINATION

   11

Section 7.01 Amendment

   11

Section 7.02 Payments Upon Termination of Plan

   11

ARTICLE VIII MISCELLANEOUS

   12

Section 8.01 Construction and Governing Law

   12

Section 8.02 No Employment Rights

   12

Section 8.03 Nonalienation

   12

 

i



--------------------------------------------------------------------------------

Section 8.04 Limitation of Liability

   13

Section 8.05 Reemployment of a Participant

   13

Section 8.06 Successors

   13

EXHIBIT A GRANDFATHERED PARTICIPANTS

   14

EXHIBIT B COVERED PARTICIPANTS

   15

 

ii



--------------------------------------------------------------------------------

WINDSTREAM BENEFIT RESTORATION PLAN

(Amended and Restated as of January 1, 2008)

INTRODUCTION & HISTORY

Effective July 16, 2006, Alltel Holding Corp. originally adopted the Windstream
Benefit Restoration Plan (the “Plan”). Effective July 17, 2006, Alltel Holding
Corp. became known as Windstream Corporation (the “Company”).

Effective January 1, 2007, the excess benefits under the Plan attributable to
the Windstream Profit-Sharing Plan and Windstream 401(k) Plan were transferred
to the Windstream 2007 Deferred Compensation Plan.

Effective January 1, 2008, the Company hereby amends and restates the Plan to
incorporate changes required by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the final regulations thereunder.

ARTICLE I

EFFECTIVE DATE; PURPOSE

Section 1.01 Name, Effective Date. The Plan hereunder shall be known as the
Windstream Benefit Restoration Plan, as amended and restated effective
January 1, 2008.

Section 1.02 Purpose, Funding. The purpose of the Plan is solely to provide
benefits in excess of the limitations of Section 401(a)(17) of the Code, or
corresponding provisions of any subsequent federal tax laws, to a select group
of management or highly compensated employees, within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employment Retirement Income Security Act
of 1974, as amended (“ERISA”). The Plan is unfunded, and the rights, if any, of
any person to any benefits hereunder shall be the same as any unsecured general
creditor of the Company. The benefits payable under the Plan shall be paid by
the Company from its general assets.

Section 1.03 Section 409A Compliance. Alltel Holding Corp. adopted the Plan as
of July 16, 2006 pursuant to the Employee Benefits Agreement by and between
Alltel Corporation and Alltel Holding Corp. dated as of December 8, 2005. On
July 17, 2006, Alltel Corporation distributed the shares of Alltel Holding Corp.
to its shareholders, and immediately thereafter Alltel Holding Corp. merged with
and into Valor Communications Group, Inc. to form the Company. The Company, as
the successor to Alltel Holding Corp., assumed the Plan in connection with the
merger. The Plan was not “materially modified” within the meaning of
Section 409A of the Code in connection with these transactions. In order to
comply with Section 409A of the Code, effective immediately before January 1,
2008, the Plan will be divided into two separate parts, one of which shall be
named “Part One” and the other of which shall be named “Part Two”. Part One of
the Plan shall be governed by the terms and conditions of the Plan as in effect
on January 1, 2007. Part Two of the Plan shall be governed by the terms and
conditions set forth herein.

(a) Grandfathered Participants. The individuals listed on Exhibit A (the
“Grandfathered Participants”), who were vested, and terminated employment, as of
December 31, 2004 and, therefore, whose entire benefit under Article V of Part
One of the Plan qualifies as an “amount deferred” prior to January 1, 2005
within the meaning of Section 409A of the Code, shall participate in, and be
governed by the terms and conditions of, Part One of the Plan. It is intended
that such amounts shall be exempt from



--------------------------------------------------------------------------------

the application of Section 409A of the Code. Nothing contained herein is
intended to materially enhance a benefit or right existing under Part One of the
Plan or add a new material benefit or right to Part One of the Plan with respect
to Grandfathered Participants.

(b) Covered Participants. The individuals, other than Grandfathered
Participants, who participated in the Plan as of December 31, 2007 as listed on
Exhibit B (the “Covered Participants”), shall participate in, and be governed by
the terms and conditions of, Part Two of the Plan, as set forth herein, and as
it may be amended from time to time hereafter. Part Two of the Plan is intended
to comply with Section 409A of the Code.

ARTICLE II

DEFINITIONS AND INTERPRETATION

Section 2.01 Definitions. When the initial letter of a word or phrase is
capitalized herein, such word or phrase shall have the meaning hereinafter set
forth:

(a) “Affiliate” means each entity with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code, provided that in
applying Section 1563(a)(1), (2), and (3) for purposes of determining a
controlled group of corporations under Section 414(b) of the Code, the language
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Section 414(c),
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in that regulation. Such term shall be interpreted in a manner
consistent with the definition of “service recipient” contained in Section 409A
of the Code.

(b) “Affiliated Group” means (i) the Company and (ii) all Affiliates.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” has the meaning given to such term in the Windstream
2006 Equity Incentive Plan, as in effect on January 1, 2008. Notwithstanding the
foregoing, to the extent that any event or occurrence described in the preceding
definition does not constitute a “change in the ownership or effective control”
or a “change in the ownership of a substantial portion of the assets” of the
Company within the meaning of Section 409A of the Code, such event or occurrence
shall not constitute a Change in Control for purposes of the Plan.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean the Benefits Committee.

(g) “Company” means Windstream Corporation, a Delaware corporation, or its
successor.

(h) “Covered Participant” shall have the meaning given such term in
Section 1.03(b).

(i) “Grandfathered Participant” shall have the meaning given such term in
Section 1.03(a).

(j) “Participant” means each individual who becomes a Participant in the Plan
under Section 3.01 and continues to be a Participant under Section 3.02.

(k) “Plan Administrator” means the Committee.

 

-2-



--------------------------------------------------------------------------------

(l) “Pension Plan” means the Windstream Pension Plan, as amended from time to
time.

(m) “Plan” means the Windstream Benefit Restoration Plan, as set forth herein
effective January 1, 2008, and as it may be amended from time to time hereafter.

(n) “Separation from Service” means a termination of employment or service with
the Affiliated Group in such a manner as to constitute a “separation from
service” as defined under Section 409A of the Code. Upon a sale or other
disposition of the assets of the Company or any member of the Affiliated Group
to an unrelated purchaser, the Committee reserves the right, to the extent
permitted by Section 409A of the Code, to determine whether Participants
providing services to the purchaser after and in connection with the purchase
transaction have experienced a Separation from Service.

Section 2.02 Pension Plan. Any capitalized word or phrase herein which is not
defined in Section 2.01 shall have the meaning provided in the Pension Plan,
based on the definition under the Pension Plan as in effect on December 31, 2007
(and therefore without regard to any subsequent amendments to the Pension Plan
after December 31, 2007).

ARTICLE III

PARTICIPATION

Section 3.01 Covered Participant. Effective as of January 1, 2008, each Covered
Participant shall become a Participant in the Plan. Thereafter, participation in
the Plan is limited to those employees of the Affiliated Group who are
(i) expressly selected by the Compensation Committee of the Board, in its sole
discretion, to participate in the Plan, and (ii) a member of a “select group of
management or highly compensated employees,” within the meaning of Sections 201,
301 and 401 of ERISA (the “Eligible Employees”). In lieu of expressly selecting
Eligible Employees for Plan participation, the Compensation Committee of the
Board may establish eligibility criteria (consistent with the requirements of
clause (ii) of this Section) providing for participation of all Eligible
Employees who satisfy such criteria. The Compensation Committee of the Board may
at any time, in its sole discretion, change the eligibility criteria for
Eligible Employees.

Section 3.02 Continued Participation. A Participant’s active participation in
the Plan shall be suspended upon his employment status change as determined by
the Committee or Separation from Service. Further, a Participant shall cease to
be a Participant upon his non-vested Separation from Service under the Plan.
Thereafter, in either foregoing case, upon his reemployment with the Affiliated
Group, he shall reparticipate in the Plan if and as determined by the
Compensation Committee of the Board as provided in Section 3.01.

ARTICLE IV

RETIREMENT AND SPOUSAL DEATH BENEFITS

Section 4.01 Eligibility. A Participant who is entitled to a vested Pension
under the Pension Plan shall be eligible for a retirement benefit under this
Article as hereinafter provided. A Spouse who is entitled to a vested Qualified
Preretirement Survivor Annuity under the Pension Plan shall be eligible for a
Spouse death benefit under this Article as hereinafter provided.

 

-3-



--------------------------------------------------------------------------------

Section 4.02 Amount of Retirement Benefit. The retirement benefit payable under
the Plan to a Participant who is eligible therefor shall be determined as
follows:

(a) the regular Pension (on a single-life-only basis payable commencing at the
later of age 65 or the Participant’s Retirement) that the Participant would
receive under the Pension Plan if the Pension Plan were not subject to (and
contained no provisions with respect to) Section 401(a)(17) of the Code;

reduced (but not below zero) by –

(b) the regular Pension payable to the Participant (on a single-life-only basis
payable commencing at the later of age 65 or the Participant’s Retirement,
regardless of the actual form of payment or timing of commencement of payment)
under the Pension Plan;

and, if applicable, further reduced (but not below zero) by -

(c) if the Participant has not attained age 65 on the date the retirement
benefit under the Plan is to commence, the amount of the retirement benefit
shall be reduced for commencement prior to age 65 to the same extent (if any)
that the Participant’s Pension under the Pension Plan would have been reduced
for commencement prior to age 65 if it had commenced as of the date the
retirement benefit under the Plan commenced, based on the reduction factors as
in effect on December 31, 2007, including any such reduction factors for which
the Participant may subsequently qualify (but without regard to any subsequent
amendments to the Pension Plan after December 31, 2007), provided that, if the
Participant is ineligible to commence his Pension under the Pension Plan on the
date the retirement benefit under the Plan is to commence, the amount of the
retirement benefit shall be reduced for commencement prior to the Participant’s
age 65 by five-tenths of one percent (0.5%) for each complete calendar month by
which such earlier commencement date precedes the month following the month in
which such Participant attains age 65.

Section 4.03 Amount of Spouse Death Benefit. The Spouse death benefit payable
under the Plan to a Spouse who is eligible therefor shall be determined as
follows:

(a) the Qualified Preretirement Survivor Annuity that such Spouse would receive
under the Pension Plan based on the regular Pension (on a single-life-only basis
payable commencing at the later of age 65 or the Participant’s death) the
Participant with respect to whom the Spouse death benefit is payable would have
received if the Pension Plan were not subject to (and contained no provisions
with respect to) Section 401(a)(17) of the Code;

reduced (but not below zero) by –

(b) the Qualified Preretirement Survivor Annuity payable to such Spouse under
the Pension Plan (regardless of the actual form of payment or timing of
commencement of payment), based on the regular Pension (on a single-life-only
basis payable commencing at the later of age 65 or the Participant’s death);

and, if applicable, further reduced (but not below zero) by -

(c) if the Participant with respect to whom the Spouse death benefit is payable
had not attained or would not if he had survived have attained age 65 on the
date the Spouse death benefit under the Plan is to commence, the Spouse death
benefit shall be reduced for commencement prior to age 65 to the same extent (if
any) that the Qualified Preretirement Survivor Annuity under the Pension Plan
would have been reduced for commencement prior to the Participant’s age 65 if it
had commenced as of the date

 

-4-



--------------------------------------------------------------------------------

the death benefit under the Plan commenced, based on the reduction factors as in
effect on December 31, 2007, including any such reduction factors for which the
Participant may subsequently qualify (but without regard to any subsequent
amendments to the Pension Plan after December 31, 2007), provided that, if the
Spouse is ineligible to commence his Qualified Preretirement Survivor Annuity
under the Pension Plan on the date the Spouse death benefit under the Plan is to
commence, the amount of the Spouse death benefit shall be reduced for
commencement prior to the Participant’s age 65 by five-tenths of one percent
(0.5%) for each complete calendar month by which such earlier commencement date
precedes the month following the month in which such Participant would have
attained age 65.

Section 4.04 Vesting. The benefits under this Article shall vest at the same
time(s), in the same manner, and to the same extent as the Participant’s Accrued
Pension under the Pension Plan.

Section 4.05 Form of Payment.

(a) Normal Annuity Form. Subject to Section 4.05(b), the form of payment of the
retirement benefit or Spouse death benefit as determined under this
Article shall be a monthly amount payable as of the first day of each month for
the life only of the retired Participant or Spouse, as applicable, beginning at
the effective time of commencement prescribed in Section 4.06 (the “Normal
Annuity Form”). However, a Participant or Spouse may elect, before the actual
time of commencement prescribed in Section 4.06 and pursuant to procedures
established by the Committee, any alternative life annuity described in
applicable Treasury Regulations under Section 409A of the Code and available
under the Pension Plan which is actuarially equivalent to the Participant or
Spouse’s Normal Annuity Form, using the actuarial assumptions prescribed in
Section 4.08.

(b) Lump Sum Payment. Notwithstanding the foregoing, in the event that the
actuarial present value of the annuity payments payable under Section 4.05(a) is
below $30,000, as determined on the commencement date provided in Section 4.06
and based on the actuarial assumptions prescribed in Section 4.08, then the
actuarial present value of the annuity payments shall be paid in the form of a
single lump sum on the commencement date provided in Section 4.06.

Section 4.06 Time of Commencement.

(a) Retirement Benefit. The payment of a Participant’s retirement benefit under
the Plan shall commence as of the first day of the first month following the
later of (i) his 60th birthday or (ii) the six-month anniversary of the
Participant’s Separation from Service. If payments commence as a result of
Section 4.06(a)(ii), the first payment shall include any monthly payments
(without interest) that would have been made had the Participant’s benefit
commenced on the first day of the month following his Separation from Service.

(b) Spouse Death Benefit. Any Spouse death benefit under the Plan shall commence
as of the first day of the calendar month next following the later of (i) the
date the Participant would have attained his 60th birthday or (ii) the calendar
month in which the Participant’s death occurs.

Section 4.07 Pre-2008 Payments. If a Participant commences payment of benefits
in conjunction with his benefit under the Pension Plan prior to January 1, 2008,
then such benefit shall be payable for the remainder of 2007 and subsequent
calendar years at the same time and in the same form elected by the Participant
under the Pension Plan. Such time and form of payment shall not be subject to
change after January 1, 2008 and shall not be affected by any changes in the
time or form of payment of the benefit under the Pension Plan that occur on or
after January 1, 2008.

 

-5-



--------------------------------------------------------------------------------

Section 4.08 Actuarial Assumptions. For purposes of Section 4.05, the actuarial
assumptions are (i) mortality using the RP-2000 Mortality Table for Combined
Healthy lives, equally weighted for male and female mortality, projected to
2007, assuming 25% blue collar and 75% white collar employee participation and
(ii) interest at 5% per annum. The determination of actuarial equivalent life
annuities under Section 4.05(a) and actuarial present value under
Section 4.05(b) shall be made as an “immediate annuity” (i.e., as the actuarial
equivalent or actuarial present value of the benefit payable at the effective or
actual time of commencement, as applicable).

ARTICLE V

SPECIAL SECTION 409A PROVISIONS

Section 5.01 Discretionary Acceleration of Payments. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, accelerate
the time or schedule of a payment under the Plan as provided in this Section.
The provisions of this Section are intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j) and shall be
interpreted and administered accordingly.

(a) Domestic Relations Orders. The Committee may, in its sole discretion,
accelerate the time or schedule of a payment under the Plan to an individual
other than the Participant as may be necessary to fulfill a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

(b) Conflicts of Interest. The Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment under the Plan to the
extent necessary for any Federal officer or employee in the executive branch to
comply with an ethics agreement with the Federal government. Additionally, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan to the extent reasonably necessary to
avoid the violation of an applicable Federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his position in which the Participant would otherwise not be able to
participate under an applicable rule).

(c) Employment Taxes. The Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to pay the
Federal Insurance Contributions Act (FICA) tax imposed under Sections 3101,
3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA) tax
imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code, where
applicable, on compensation deferred under the plan (the FICA or RRTA amount).
Additionally, the Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.

(d) Limited Cash-Outs. Subject to the mandatory six month delay provisions of
the Plan following a Participant’s Separation from Service, the Committee may,
in its sole discretion, require a mandatory lump sum payment of amounts deferred
under the Plan that do not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, provided that the payment results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan, including all agreements, methods, programs, or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single nonqualified deferred compensation plan under
Section 409A of the Code.

 

-6-



--------------------------------------------------------------------------------

(e) Payment Upon Income Inclusion Under Section 409A. Subject to the mandatory
six month delay provisions of the Plan following a Participant’s Separation from
Service, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan at any time the plan fails
to meet the requirements of Section 409A of the Code. The payment may not exceed
the amount required to be included in income as a result of the failure to
comply with the requirements of Section 409A of the Code.

(f) Certain Payments to Avoid a Nonallocation Year Under Section 409(p). Subject
to the mandatory six month delay provisions of the Plan following a
Participant’s Separation from Service, the Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to prevent the occurrence of a nonallocation year (within the
meaning of Section 409(p)(3) of the Code) in the plan year of an employee stock
ownership plan next following the plan year in which such payment is made,
provided that the amount paid may not exceed 125 percent of the minimum amount
of payment necessary to avoid the occurrence of a nonallocation year.

(g) Payment of State, Local, or Foreign Taxes. Subject to the mandatory six
month delay provisions of the Plan following a Participant’s Separation from
Service, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan to reflect payment of state,
local, or foreign tax obligations arising from participation in the Plan that
apply to an amount deferred under the Plan before the amount is paid or made
available to the participant (the state, local, or foreign tax amount). Such
payment may not exceed the amount of such taxes due as a result of participation
in the Plan. The payment may be made in the form of withholding pursuant to
provisions of applicable state, local, or foreign law or by payment directly to
the Participant. Additionally, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the income tax at source on wages imposed under Section 3401 of the Code
as a result of such payment and to pay the additional income tax at source on
wages imposed under Section 3401 of the Code attributable to such additional
wages and taxes. However, the total payment under this acceleration provision
must not exceed the aggregate of the state, local, and foreign tax amount, and
the income tax withholding related to such state, local, and foreign tax amount.

(h) Certain Offsets. Subject to the mandatory six month delay provisions of the
Plan following a Participant’s Separation from Service, the Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as satisfaction of a debt of the Participant to the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code), where such debt
is incurred in the ordinary course of the service relationship between the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) and the
Participant, the entire amount of reduction in any of the service recipient’s
(as defined in Section 409A of the Code) taxable years does not exceed $5,000,
and the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.

(i) Bona Fide Disputes As To A Right To A Payment. Subject to the mandatory six
month delay provisions of the Plan following a Participant’s Separation from
Service, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan where such payments occur as
part of a settlement between the Participant and the Company (or any entity
which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code) of an arm’s length, bona fide
dispute as to the Participant’s right to the deferred amount.

 

-7-



--------------------------------------------------------------------------------

(j) Plan Terminations and Liquidations. Subject to the mandatory six month delay
provisions of the Plan following a Participant’s Separation from Service, the
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan as provided in Section 7.02.

(k) Other Events and Conditions. Subject to the mandatory six month delay
provisions of the Plan following a Participant’s Separation from Service, a
payment may be accelerated upon such other events and conditions as the Internal
Revenue Service may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

Except as otherwise specifically provided in the Plan, the Committee may not
accelerate the time or schedule of any payment or amount scheduled to be paid
under the Plan within the meaning of Section 409A of the Code.

Section 5.02 Delay of Payments. To the extent permitted under Section 409A of
the Code, the Committee may, in its sole discretion, delay payment under any of
the following circumstances, provided that the Committee treats all payments to
similarly situated Participants on a reasonably consistent basis:

(a) Federal Securities Laws or Other Applicable Law. A Payment may be delayed
where the Committee reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided that the
delayed payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.

(b) Other Events and Conditions. A payment may be delayed upon such other events
and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

Section 5.03 Actual Date of Payment. To the extent permitted by Section 409A of
the Code, the Committee may delay payment in the event that it is not
administratively possible to make payment on the date (or within the periods)
specified in the Plan, or the making of the payment would jeopardize the ability
of the Company (or any entity which would be considered to be a single employer
with the Company under Section 414(b) or Section 414(c) of the Code) to continue
as a going concern. Notwithstanding the foregoing, payment must be made no later
than the latest possible date permitted under Section 409A of the Code.

Section 5.04 Discharge of Obligations. The payment to a Participant or his
beneficiary of his entire benefit under the Plan shall discharge all obligations
of the Affiliated Group to such Participant or beneficiary under the Plan with
respect to that Plan benefit.

Section 5.05 Compliance With Code Section 409A. It is intended that the Plan
comply with the provisions of Section 409A of the Code, so as to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
that is prior to the taxable year or years in which such amounts would otherwise
actually be paid or made available to Participants or beneficiaries. The Plan
shall be construed, administered, and governed in a manner that effects such
intent, and the Committee shall not take any action that would be inconsistent
with such intent. Although the Committee shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Code Section 409A of the
Code, the tax treatment of deferrals under this Plan is not warranted or
guaranteed. Neither the Company, the other members of the Affiliated Group,
directors, officers, employees, advisers nor the Committee shall be held

 

-8-



--------------------------------------------------------------------------------

liable for any taxes, interest, penalties or other monetary amounts owed by any
Participant or beneficiary (or any other individual claiming a benefit through
the Participant or beneficiary) as a result of the Plan. Any reference in the
Plan to Section 409A of the Code will also include any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.
For purposes of the Plan, the phrase “permitted by Section 409A of the Code,” or
words or phrases of similar import, shall mean that the event or circumstance
shall only be permitted to the extent it would not cause an amount deferred or
payable under the Plan to be includible in the gross income of a Participant or
beneficiary under Section 409A(a)(1) of the Code.

ARTICLE VI

ADMINISTRATION

Section 6.01 Plan Administrator. The Committee shall be responsible for the
general administration of the Plan and carrying out the provisions hereof and
shall be the “plan administrator” for purposes of the Employee Retirement Income
Security Act of 1974, as amended from time to time. Any discretionary
determination provided for in the Plan with respect to the timing, amount, or
form of a Participant’s benefit under the Plan shall be made by the Committee.
The Plan Administrator may retain auditors, accountants, legal counsel and
actuarial counsel selected by it. Any person authorized to act on behalf of the
Plan Administrator may act in any such capacity, and any such auditors,
accountants, legal counsel and actuarial counsel may be persons acting in a
similar capacity for one or more members of the Affiliated Group and may be
employees of one or more members of the Affiliated Group. The opinion of any
such auditor, accountant, legal counsel or actuarial counsel shall be full and
complete authority and protection in respect to any action taken, suffered or
omitted by any person authorized to act on behalf of the Plan Administrator in
good faith and in accordance with such opinion. Notwithstanding the foregoing,
no person shall vote or take action on a matter solely with respect to his own
Plan benefit.

Section 6.02 Expenses. The Company shall pay all expenses incurred in the
administration of the Plan.

Section 6.03 Records. The Company shall keep such records as shall be proper,
necessary or desirable to effectuate the purposes of the Plan, including,
without in any manner limiting the generality of the foregoing, records and
information with respect to the benefits granted to Participants, dates of
employment and determinations made hereunder.

Section 6.04 Legal Incompetency. The Plan Administrator may, in its sole and
absolute discretion, make or cause to be made payment either directly to an
incompetent or disabled person, or to the guardian of such person, or to the
person having custody of such person, without further liability on the part of
the Company, any member of the Affiliated Group, the Plan Administrator, or any
person, for the amounts of such payment to the person on whose account such
payment is made.

Section 6.05 Claim for Benefits. Any person who believes he is entitled to
receive a benefit under the Plan shall make application in writing on the form
and in the manner prescribed by the Plan Administrator. If any claim for
benefits filed by any person under the Plan (the “claimant”) is denied in whole
or in part, the Plan Administrator shall issue a written notice of such adverse
benefit determination to the claimant. The notice shall be issued to the
claimant within a reasonable period of time but in no event later than 90 days
from the date the claim for benefits was filed. The notice issued by the Plan
Administrator shall be written in a manner calculated to be understood by the
claimant and shall include the following: (i) the specific reason or reasons for
any adverse benefit determination, (ii) the specific Plan provisions on which
any adverse benefit determination is based, (iii) a description of any further
material or information which is necessary for the claimant to perfect his claim
and an explanation of why

 

-9-



--------------------------------------------------------------------------------

the material or information is needed and (iv) an explanation of the Plan’s
claim review procedure and time limits applicable to the Plan’s claim review
procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

Section 6.06 Review. If the Plan Administrator denies a claim for benefits in
whole or in part, or the claim is otherwise deemed to have been denied, the
claimant or his duly authorized representative may submit to the Plan
Administrator a written request for review of the claim denial within 60 days of
the receipt of the notice of adverse benefit determination, which request shall
contain the following information: (i) the date on which the claimant’s request
was filed with the Plan Administrator; provided, however, that the date on which
the claimant’s request for review was in fact filed with the Plan Administrator
shall control in the event that the date of the actual filing is later than the
date stated by the claimant pursuant to this clause (i), (ii) the specific
portions of the adverse benefit determination which the claimant requests the
Plan Administrator to review, (iii) a statement by the claimant setting forth
the basis upon which he believes the Plan Administrator should reverse the
previous adverse benefit determination and accept his claim as made and (iv) any
written material (offered as exhibits) which the claimant desires the Plan
Administrator to examine in its consideration of his position as stated pursuant
to clause (iii).

The claimant or his duly authorized representative may: (i) submit written
comments, documents, records and other information relating to the claim for
benefits and (ii) review pertinent documents, including, upon request in the
manner and form prescribed by the Plan Administrator and free of charge, be
provided reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.

The review by the Plan Administrator shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Plan Administrator shall
furnish a written decision on review not later than sixty days after receipt of
the written request for review of the adverse benefit determination, unless
special circumstances require an extension of the time for processing the
appeal. If an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension, and the Plan Administrator
shall furnish a written decision on review not later than one hundred and twenty
days after receipt of the written request for review of the adverse benefit
determination. The decision on review shall be in writing, shall be written in a
manner calculated to be understood by the claimant, and, in the case of an
adverse benefit determination on review, shall include (i) specific reasons for
the adverse benefit determination, (ii) references to the specific Plan
provisions on which the decision is based, (iii) a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits, (iv) a statement that there is no voluntary
appeal procedure offered by the Plan and (v) a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.

Section 6.07 Exhaustion of Remedies. No action for benefits under the Plan shall
be brought unless and until the aggrieved person has (i) submitted a written
claim for benefits in accordance with Section 6.05 within twelve months of the
date the first payment would have been due the aggrieved person under the Plan,
(ii) been notified by the Plan Administrator that the claim has been denied,
filed a written request for a review of the claim in accordance with
Section 6.06, (iii) been notified in writing of an adverse benefit determination
on review and (iv) filed the action within three years of the date the first
payment (or amount, as applicable) would have been due the aggrieved person
under the Plan.

 

-10-



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.01 Amendment. The Company reserves the right to amend, terminate or
freeze the Plan, in whole or in part, at any time by action of the Board.
Moreover, the Committee may amend the Plan at any time in its sole discretion to
ensure that the Plan complies with the requirements of Section 409A of the Code
or other applicable law; provided, however, that such amendments, in the
aggregate, may not materially increase the benefit costs of the Plan to the
Company. In no event shall any such action by the Board or Committee adversely
affect any Participant or beneficiary who has a vested benefit under the Plan,
or result in any change in the timing or manner of payment of the amount of a
benefit under the Plan (except as otherwise permitted under the Plan), without
the consent of the Participant or beneficiary, unless the Board or the
Committee, as the case may be, determines in good faith that such action is
necessary to ensure compliance with Section 409A of the Code. To the extent
permitted by Section 409A of the Code, the Committee may, in its sole
discretion, modify the rules applicable to payment elections to the extent
necessary to satisfy the requirements of the Uniformed Service Employment and
Reemployment Rights Act of 1994, as amended, 38 U.S.C. 4301-4334.

Section 7.02 Payments Upon Termination of Plan. In the event that the Plan is
terminated, the vested benefits of a Participant shall be paid to the
Participant or his beneficiary on the dates on which the Participant or his
beneficiary would otherwise receive payments hereunder (or, if applicable, the
2008 Deferred Compensation Plan) without regard to the termination of the Plan.
Notwithstanding the preceding sentence, and to the extent permitted under
Section 409A of the Code, the Company, by action taken by its Board or its
designee, may terminate the Plan and pay Participants and beneficiaries their
entire vested benefit subject to the following conditions:

(a) Dissolution; Bankruptcy Court Order. The termination occurs within twelve
(12) months after a corporate dissolution taxed under Section 331 of the Code,
or with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A).
In such event, the vested benefit of each Participant shall be paid at the time
and pursuant to the schedule specified by the Committee, so long as all payments
are required to be made by the latest of: (i) the end of the calendar year in
which the Plan termination occurs, (ii) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture, or (iii) the
first calendar year in which payment is administratively practicable.

(b) Change in Control. The termination occurs pursuant to an irrevocable action
of the Board or its designee that is taken within the thirty (30) days preceding
or the twelve (12) months following a Change in Control, and all other plans
sponsored by the Company (determined immediately after the Change in Control)
that are required to be aggregated with this Plan under Section 409A of the Code
are also terminated with respect to each participant therein who experienced the
Change in Control (“Change in Control Participant”). In such event, the vested
benefit of each Participant under the Plan and each Change in Control
Participant under all aggregated plans shall be paid at the time and pursuant to
the schedule specified by the Committee, so long as all payments are required to
be made no later than twelve (12) months after the date that the Board or its
designee irrevocably approves the termination.

(c) Company’s Discretion. The termination does not occur “proximate to a
downturn in the financial health” of the Company (within the meaning of Treasury
Regulation Section 1.409A-3(j)(4)(ix)), and all other arrangements required to
be aggregated with the Plan under Section 409A of the Code are also terminated
and liquidated. In such event, the Participant’s entire vested benefit shall be
paid at the time and pursuant to the schedule specified by the Committee, so
long as all payments are required to be made no earlier than twelve (12) months,
and no later than twenty-four (24) months, after the date the Board or its
designee irrevocably approves the termination of the Plan. Notwithstanding the
foregoing, any payment that would otherwise be paid pursuant to the terms of the
Plan prior to the twelve

 

-11-



--------------------------------------------------------------------------------

(12) month anniversary of the date that the Board or its designee irrevocably
approves the termination of the Plan shall continue to be paid in accordance
with the terms of the Plan. If the Plan is terminated pursuant to this
Section 7.02(c), the Company shall be prohibited from adopting a new plan or
arrangement that would be aggregated with this Plan under Section 409A of the
Code within three (3) years following the date that the Board or its designee
irrevocably approves the termination and liquidation of the Plan.

(d) Transition Relief. The termination occurs during calendar year 2008 pursuant
to the terms and conditions of the transition relief set forth in Notice 2007-86
and the applicable proposed and final Treasury Regulations issued under
Section 409A of the Code. In such event, the vested benefit of each Participant
shall be paid at the time and pursuant to the schedule specified by the
Committee, subject to the following rules: (i) any payment that would otherwise
be paid during 2008 pursuant to the terms of the Plan shall be paid in
accordance with such terms, and (ii) any payment that would otherwise be paid
after 2009 pursuant to the terms of the Plan shall not be accelerated into 2008.

(e) Other Events. The termination occurs upon such other events and conditions
as the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

Notwithstanding anything contained in this Section 7.02 to the contrary, in no
event may a payment be accelerated following a Participant’s Separation from
Service to a date that is prior to the first business day of the seventh month
following the Participant’s Separation from Service (or if earlier, upon the
Participant’s death).

The provisions of paragraphs (a), (b), (c) and (e) of this Section 7.02 are
intended to comply with the exception to accelerated payments under Treasury
Regulation Section 1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term “Company” as used in paragraphs (b) and (c) of this
Section 7.02 shall include the Company and any entity which would be considered
to be a single employer with the Company under Code Sections 414(b) or
Section 414(c).

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Construction and Governing Law. The Plan shall be construed,
enforced, and administered and the validity thereof determined in accordance
with the laws of the State of Delaware, to the extent that applicable federal
law does not apply to the Plan. Words used herein in the masculine gender shall
be construed to include the feminine gender where appropriate and the words used
herein in the singular or plural shall be construed as being in the plural or
singular where appropriate.

Section 8.02 No Employment Rights. Neither the establishment or maintenance of
the Plan nor the status of an employee as a Participant shall give any
Participant any right to be retained in employment; and no Participant and no
person claiming under or through such Participant shall have any right or
interest in any benefit under the Plan unless and until the terms, conditions
and provisions of the Plan affecting such Participant shall have been satisfied.

Section 8.03 Nonalienation. The right of any Participant or any person claiming
under or through a Participant to any benefit or any payment hereunder shall not
be subject in any manner to attachment or other legal process for the debts of
the Participant or person; and the same shall not be subject to anticipation,
alienation, sale, transfer, assignment or encumbrance.

 

-12-



--------------------------------------------------------------------------------

Section 8.04 Limitation of Liability. No member of the Board and no officer or
employee of any member of the Affiliated Group shall be liable to any person for
any action taken or omitted in connection with this Plan, nor shall any member
of the Affiliated Group be liable to any person for any such action or omission.
No person shall, because of the Plan, acquire any right to an accounting or to
examine the books or the affairs of any member of the Affiliated Group. Nothing
in the Plan shall be construed to create any trust or fiduciary relationship
between any member of the Affiliated Group and any Participant or any other
person.

Section 8.05 Reemployment of a Participant. In the event of the reemployment as
an employee in any capacity by the Company or a member of the Affiliated Group
of a Participant whose employment covered under the Plan has terminated, payment
of his benefits under the Plan shall not be suspended during his period of
reemployment.

Section 8.06 Successors. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume this Plan. This Plan shall be binding upon and inure to the benefit of
the Company and any successor of the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of this Plan), and the heirs, beneficiaries,
executors and administrators of each Participant.

IN WITNESS WHEREOF, Windstream Corporation has caused this Plan to be executed
as of this 1st day of January, 2008.

 

WINDSTREAM CORPORATION By:  

/s/ Jeffery R. Gardner

  Jeffery R. Gardner   President and Chief Executive Officer

 

-13-



--------------------------------------------------------------------------------

WINDSTREAM BENEFIT RESTORATION PLAN

(Amended and Restated as of January 1, 2008)

EXHIBIT A

GRANDFATHERED PARTICIPANTS

(Section 1.03(a))

[Intentionally Omitted]

 

-14-



--------------------------------------------------------------------------------

WINDSTREAM BENEFIT RESTORATION PLAN

(Amended and Restated as of January 1, 2008)

EXHIBIT B

COVERED PARTICIPANTS

(Section 1.03(b))

[Intentionally Omitted]

 

-15-